In an action, inter alia, to set aside the results of an election for the position of member of the Board of Education of the Roosevelt Union Free School District, the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCabe, J.), dated July 31, 1986, which dismissed the complaint on the ground that the court lacked jurisdiction.
Ordered that the order is affirmed, with costs.
The gravamen of the complaint is that the election of a member of the Board of Education was invalid and certain meetings were improperly held. Under Education Law § 2037, the Commissioner of Education is vested with exclusive authority to deal with such matters and thus the Supreme Court properly concluded that it was without jurisdiction to entertain the action (see, Turco v Union Free School Dist. No. 4, 43 Misc 2d 367, affd 22 AD2d 1018). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.